DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 29 June 2022, the claims were amended. Based on these amendments, the rejection of claim 25 under 35 U.S.C. 103 has been reconsidered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0085255 (“Tada”) in view of U.S. Patent Application Publication No. 2015/0075855 (“Ito”), cited in an IDS.
Regarding claim 25, Tada discloses a method for producing a cured product on a substrate (see paragraphs 2 and 14), comprising:
applying droplets of a curable composition (α2) discretely on the substrate (see paragraphs 55, 97, 99, and 104 and Figures 3-5, particularly the resist 103 and the substrate 102) such that the curable composition (α2) spreads over a liquid film in a substrate surface direction (see paragraphs 55, 63, 95, and 104 and Figures 3-5, particularly Figures 4(c) and 4(d), where the droplets of the resist 103 are distributed over the intermediary layer 102a; the Examiner respectfully suggests amending the claim to recite that each droplet expands outward or laterally on the liquid film, as shown in the Applicant’s Figures 2C and 2D and discussed in paragraphs 9 and 111) in a state where a layer comprising the liquid film of a curable composition (α1'), which is components of a curable composition (α1) except a component serving as a solvent, is arranged on the substrate (see Figures 3-5 and paragraphs 95 and 104);
bringing the curable composition (α1') into contact with a mold (see Figure 5 and paragraph 106, particularly the mold 100 and its section 101);
curing the curable composition (α1') and the curable composition (α2) (see Figure 5 and paragraph 106; see also paragraph 57),
wherein the curable composition (α1') has a surface tension larger than that of the curable composition (α2) (see paragraphs 60 and 99).
Tada does not disclose wherein, in the curable composition (α1), a number concentration of particles having a particle diameter of 0.07 µm or more is less than 2,021 particles/mL.
Ito is directed to a method for manufacturing a photo cured material having a predetermined patterned shape by a photo nanoimprint technique. See paragraph 9. A photo-curable composition 1 is filtered with a filter having a pore size of 0.001 to 5.0 µm, for example, to remove foreign matter such as particles, thereby preventing defects in forming the pattern in the photo cured material. See paragraph 72.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have filtered the curable compositions of Tada to prevent the formation of defects, as taught by Ito (see paragraph 72). Ito discloses a range of potential pore sizes for the filter, with a portion of this range being less than 0.07 µm (from 0.001 to just below 0.07 µm). It would have been obvious to one of ordinary skill in the art to have selected a pore size within this range since Ito discloses that such pore sizes are suitable in a photo nanoimprint process. Selecting such a pore size would necessarily result in the number concentration of particles having a particle diameter of 0.07 µm or more being less than the value claimed since particles of this size would be filtered out.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10, 23, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14 of U.S. Patent No. 11,037,785 in view of Ito.
Claims 1, 2, 11, and 12 of the patent disclose all the limitations of claims 1, 2, 23, 25, and 26 of the present application except for the limitations relating to the particle number or number concentration. However, as discussed in the office action of 24 June 2021, these limitations would have been obvious in view of Ito.
Claims 3-10 of the patent disclose the limitations of claims 3-10 of the present application. Claim 14 of the patent discloses the limitations of claim 27.

Claims 1-10, 23, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-8, 14, and 17 of U.S. Patent No. 10,935,884 in view of Ito, Tada, and U.S. Patent No. RE47,456 (“Kobayashi”).
Claims 1, 2, 5, 8, and 14 of the patent disclose all the limitations of claims 1, 2, 23, 25, and 26 of the present application except for the limitations relating to the particle number or number concentration. However, as discussed in the office action of 24 June 2021, these limitations would have been obvious in view of Ito.
Claims 6, 7, and 17 of the patent disclose the limitations of claims 8, 10, and 27 of the present application.
The limitations of claims 3-7 and 9 of the present application would have been obvious in view of: 1) Ito or Kobayashi for the reasons discussed in the office action of 24 June 2021 in the rejections under 35 U.S.C. 103; or 2) Tada because such a modification would represent a combination of prior art elements according to known methods to yield predictable results (see MPEP 2143(I)(A)).

Claims 1-10, 23, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 10, 11, and 19-21 of U.S. Patent No. 10,883,006 in view of Ito, Tada, and Kobayashi.
Claims 1, 3, 19, and 20 of the patent disclose all the limitations of claims 1, 2, 23, 25, and 26 of the present application except for the limitations relating to the particle number or number concentration. However, as discussed in the office action of 24 June 2021, these limitations would have been obvious in view of Ito.
Claims 5, 10, 11, and 21 of the patent disclose the limitations of claims 7, 8, 10, and 27 of the present application.
The limitations of claims 3-6 and 9 of the present application would have been obvious in view of: 1) Ito or Kobayashi for the reasons discussed in the office action of 24 June 2021 in the rejections under 35 U.S.C. 103; or 2) Tada because such a modification would represent a combination of prior art elements according to known methods to yield predictable results (see MPEP 2143(I)(A)).

Claims 1-10, 23, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 13, 14, 17, and 18 of U.S. Patent No. 10,845,700 in view of Ito, Tada, and Kobayashi.
Claims 1 and 17 of the patent disclose all the limitations of claims 1, 2, 23, 25, and 26 of the present application except for the limitations relating to the particle number or number concentration. However, as discussed in the office action of 24 June 2021, these limitations would have been obvious in view of Ito.
Claims 8, 13, 14, and 18 of the patent disclose the limitations of claims 7, 8, 10, and 27 of the present application.
The limitations of claims 3-6 and 9 of the present application would have been obvious in view of: 1) Ito or Kobayashi for the reasons discussed in the office action of 24 June 2021 in the rejections under 35 U.S.C. 103; or 2) Tada because such a modification would represent a combination of prior art elements according to known methods to yield predictable results (see MPEP 2143(I)(A)).

Claims 1-10, 23, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 10, 11, 19, and 20 of U.S. Patent No. 10,829,644 in view of Ito, Tada, and Kobayashi.
Claims 1 and 19 of the patent disclose all the limitations of claims 1, 2, 23, 25, and 26 of the present application except for the limitations relating to the particle number or number concentration. However, as discussed in the office action of 24 June 2021, these limitations would have been obvious in view of Ito.
Claims 5, 10, 11 and 20 of the patent disclose the limitations of claims 7, 8, 10, and 27 of the present application.
The limitations of claims 3-6 and 9 of the present application would have been obvious in view of: 1) Ito or Kobayashi for the reasons discussed in the office action of 24 June 2021 in the rejections under 35 U.S.C. 103; or 2) Tada because such a modification would represent a combination of prior art elements according to known methods to yield predictable results (see MPEP 2143(I)(A)).

Claims 1-10, 23, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 11, 12, 19, and 20 of U.S. Patent No. 10,754,245 in view of Ito, Tada, and Kobayashi.
Claims 1, 3, and 19 of the patent disclose all the limitations of claims 1, 2, 23, 25, and 26 of the present application except for the limitations relating to the particle number or number concentration. However, as discussed in the office action of 24 June 2021, these limitations would have been obvious in view of Ito.
Claims 6, 11, 12, and 20 of the patent disclose the limitations of claims 7, 8, 10, and 27 of the present application.
The limitations of claims 3-6 and 9 of the present application would have been obvious in view of: 1) Ito or Kobayashi for the reasons discussed in the office action of 24 June 2021 in the rejections under 35 U.S.C. 103; or 2) Tada because such a modification would represent a combination of prior art elements according to known methods to yield predictable results (see MPEP 2143(I)(A)).

Claims 1-10, 23, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 13, 15, 16, 24, and 25 of U.S. Patent No. 10,754,244 in view of Ito, Tada, and Kobayashi.
Claims 1, 10, and 24 of the patent disclose all the limitations of claims 1, 2, 23, 25, and 26 of the present application except for the limitations relating to the particle number or number concentration. However, as discussed in the office action of 24 June 2021, these limitations would have been obvious in view of Ito.
Claims 13, 15, 16, and 25 of the patent disclose the limitations of claims 7, 8, 10, and 27 of the present application.
The limitations of claims 3-6 and 9 of the present application would have been obvious in view of: 1) Ito or Kobayashi for the reasons discussed in the office action of 24 June 2021 in the rejections under 35 U.S.C. 103; or 2) Tada because such a modification would represent a combination of prior art elements according to known methods to yield predictable results (see MPEP 2143(I)(A)).

Claims 1-10, 23, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 11, 12, 18, and 19 of U.S. Patent No. 10,754,243 in view of Ito, Tada, and Kobayashi.
Claims 1, 3, and 18 of the patent disclose all the limitations of claims 1, 2, 23, 25, and 26 of the present application except for the limitations relating to the particle number or number concentration. However, as discussed in the office action of 24 June 2021, these limitations would have been obvious in view of Ito.
Claims 6, 11, 12, and 19 of the patent disclose the limitations of claims 7, 8, 10, and 27 of the present application.
The limitations of claims 3-6 and 9 of the present application would have been obvious in view of: 1) Ito or Kobayashi for the reasons discussed in the office action of 24 June 2021 in the rejections under 35 U.S.C. 103; or 2) Tada because such a modification would represent a combination of prior art elements according to known methods to yield predictable results (see MPEP 2143(I)(A)).

Claims 1-7, 9, 10, 23, and 25-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 18-22 of copending Application No. 16/548,371 in view of Ito, Tada, and Kobayashi.
Claims 1, 10, 18, 20, and 21 of the copending application disclose all the limitations of claims 1, 2, 23, 25, and 26 of the present application except for the limitations relating to the particle number or number concentration. However, as discussed in the office action of 24 June 2021, these limitations would have been obvious in view of Ito.
Claims 19 and 22 of the copending application disclose the limitations of claims 10 and 27 of the present application.
The limitations of claims 3-7 and 9 of the present application would have been obvious in view of: 1) Ito or Kobayashi for the reasons discussed in the office action of 24 June 2021 in the rejections under 35 U.S.C. 103; or 2) Tada because such a modification would represent a combination of prior art elements according to known methods to yield predictable results (see MPEP 2143(I)(A)).
This is a provisional nonstatutory double patenting rejection.

Claims 1-9, 23, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8, 10, 11, and 15-17 of U.S. Patent No. 11,126,078 in view of Ito, Tada, and Kobayashi.
Claims 1, 2, 5, 10, 11, 15, and 16 of the patent disclose all the limitations of claims 1, 2, 23, 25, and 26 of the present application except for the limitations relating to the particle number or number concentration. However, as discussed in the office action of 24 June 2021, these limitations would have been obvious in view of Ito.
Claims 8, 11, and 17 of the patent discloses the limitations of claims 7, 8, and 27 of the present application.
The limitations of claims 3-6 and 9 of the present application would have been obvious in view of: 1) Ito or Kobayashi for the reasons discussed in the office action of 24 June 2021 in the rejections under 35 U.S.C. 103; or 2) Tada because such a modification would represent a combination of prior art elements according to known methods to yield predictable results (see MPEP 2143(I)(A)).

Allowable Subject Matter
Claims 1-10, 23, and 26-27 would be allowable if rewritten or amended to overcome the double patenting rejections set forth in this office action or upon the filing of suitable terminal disclaimers.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1, 23, and 26 require arranging a layer of a liquid film on a substrate such that the liquid film is of a curable composition (α1'). Droplets of a curable composition (α2) are applied discretely to the layer such that the curable composition (α2) in the droplets spreads on the liquid film in a substrate surface direction. A mixture layer obtained by partially mixing the curable compositions (α1') and (α2) is brought into contact with a mold having a pattern, and the mixture layer is irradiated to cure the mixture layer. After curing, the mold is released or separated from the mixture layer. The curable composition (α1') has a surface tension larger than that of the curable composition (α2).
U.S. Patent Application Publication No. 2009/0085255 (“Tada”) and U.S. Patent Application Publication No. 2010/0270712 (“Ishii”) represent the closest prior art.
As discussed in the office action of 17 November 2021, Tada disclose substantially all the limitations of claims 1, 23, and 26, with the intermediary layer 102a representing the curable composition (α1') and the resist 103 representing the curable composition (α2). However, as discussed by the Applicant in the reply of 14 January 2022, Tada does not disclose that the resist 103 in the droplets spreads on the intermediary layer 102a in a substrate surface direction, as required by claims 1, 23, and 26. Paragraph 56 of Tada specifically states that the intermediary layer 102a prevents the resist 103 from spreading. See also Figure 4.
With respect to Ishii, the surface of a substrate 1 is treated so that a surface tension of a photo-curable resin 8 is equal to or less than 0.8 times a surface energy of the substrate 1. See paragraph 28. The surface treatment corresponds to the curable composition (α1'), and the photo-curable resin 8 corresponds to the curable composition (α2). However, the surface treatment is dried. See paragraph 29. Accordingly, Ishii fails to disclose applying droplets of a curable composition such that the curable composition in the droplets spreads on a liquid film in a substrate surface direction, as required by claims 1, 23, and 26.
The remaining prior art fails to suggest modifying Tada or Ishii so as to meet all the limitations of claims 1, 23, or 26. Claims 2-7 contain allowable subject matter based on their dependency from claim 1. Claims 8-10 contain allowable subject matter based on their incorporation of the subject matter of claim 1. Claim 27 contains allowable subject matter based on its dependency from claim 26.

Response to Arguments
The Applicant's arguments filed 29 June 2022 have been fully considered, but they are not persuasive.
Although the limitation in claim 25 relating to the spreading of the curable composition (α2) has been amended, the resulting language does not match that of the other independent claims and does not define over the current rejection. The language of claim 25 covers, for example, a curable composition being spread over a film by being arranged as a plurality of droplets. In contrast, the other independent claims recite that the curable composition in the droplets spreads on the liquid film in a substrate surface direction. That is, each droplet is spreading.
With respect to the double patenting rejections, the Applicant argues that reducing the concentration of nano-sized particles is a complicated task, that simple circulation and filtering generates air bubbles that can lead to breakage or clogging, and that the claimed number concentration of particles was achieved by performing delicate particle density control, such as circulation filtration at very low flow rates.
Ito discloses filtering a photo-curable composition with a filter of 0.001 to 5.0 µm. As discussed in MPEP 2121(I), when a reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). Accordingly, it is presumed that the filter of Ito is effective at filtering out particles above whichever filter size is selected.
In addition, the claims do not require that the filtration be performed in such a way as to eliminate air bubbles, and the filtration of Ito appears to be similar to that of the present invention. The Applicant cites paragraph 94 of the instant specification, which states that filtration can be performed in many stages or be repeated many times. Ito discloses filtering using a plurality of stages and a plurality of time. See paragraph 72. Furthermore, while the Applicant argues that simple circulation and filtering will generate air bubbles, paragraph 94 states that filtration methods such as normal-pressure filtration, pressure filtration, vacuum filtration, and circulation filtration can be used.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
	
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726